Title: To Alexander Hamilton from Edward Carrington, 26 December 1794
From: Carrington, Edward
To: Hamilton, Alexander



Richmond Decr. 26th. 1794
Dr. Sir,

I have been favored with yours of the 19th. Instant covering your private letter of the same date to Governor Lee. I hear he has left Winchester, & will probably be here tomorrow or next day, and have thought it best to keep his letter until his arrival. The explanations contained in this letter to him, are such as I had anticipated, as you might have perceived from mine to you of the 11th.
Had there been no difficulties to encounter from a want of appropriated Funds, it would have been impossible, upon an arrangement taken at Camp on the 23d. Nov. & was still to be communicated at Philada., for you to have sent the money to the places designated, in time for the arrival of the several detachments; nor does it appear to me, that such an arrangement should have been made, without a previous knowledge of the readiness of Government to meet it, as it was well known that the service was an unforeseen one, for which the existing Revenues had not been assigned; nor yet am I of opinion, that dissatisfaction would have been the consequence of an explained communication to the Troops, that balances of pay must remain unpaid for some short time after their return home. As reasonable & patriotic Citizens, they ought not to have been dissatisfied, because such treatment would have been consistent with every practicable application of unascertained Sums at a distance from the Treasury, even had appropriated Funds been there: much much should it be considered such in a case which, being unforseen, had not been provided for by the Legislature. Indeed, I think it extremely unpolitic, to impress upon the minds of the people, ideas, that the degree of punctuality which has, in this instance, been attempted, is the only ground on which Government can expect their services when necessary for its support. Good Men may be treated like petulant Children, and by that means, be made equally unreasonable & perverse; on the other hand, both good & bad Men may, by firm & plain lessons of reason, be taught to accommodate their demands upon Government to the due course of an honest administration. It has been said that this degree of punctuality is necessary from the impossibility of getting the balances into the hands of the disposed individuals, and that Speculators would, for trifles, purchase up the Claims; it, however, appears to me that every evil suggested could easily have been provided against; and, if the Troops have been duly Mustered, they very probably are provided against. Every soldier who remained, to the last of his Service, under the head of his original Officer, whether discharged at the end of the Service, or imtermediately, is locally known; if, by any means, he has appeared under the head of another Officer, his locality was, or should have been, noted in the subsequent Musters, particularly on the final one. Under these precautions the balances of pay might be sent to the respective Brigadiers in the Country, who should be relied on to provide for the payment thereof to the individuals entitled, by the persons whom they might appoint, and be responsible for; the actual rects. of the individuals to be rendered in the settlement of the Accounts, and the genuineness of the Receipts to be proven by the oaths of the payers of the monies. An arrangement of this kind discards every idea of Assignees recovering payment, & presents a certain and sufficiently rapid course for the passage of unpaid balances to the identical persons entitled thereto. Moderate commissions might be allowed to the Brigadiers & their agents on these special occasions, which would be amply compensated by the relief Govt. would receive under convenient postponements of such demands, & the satisfaction to the claimants when payments are necessarily deferred. It appears to me that the Brigadiers of Militia may be made very happy instruments in both the commencement & ending of every tour of Militia duty, & it would be well to introduce practices of making them such. The Brigade districts embrace, each, an extent of space & numbers, convenient for individual Communications; and the Brigadiers are naturally presented as convenient & safe Agents, both for the public, & the respective individuals concerned. In all the arrangements which have been entrusted to me in relation to the late expedition, I have endeavored to call into practice the services of the Brigadiers, when they could possibly be embraced; and they have been found to contribute greatly to facilitate the service, and to accomodate individuals.
Your observations upon the experience and unweildy arrangements of some of the lines, arising from an overproportion of Officers, & a multiplied Staff, I trust & believe, had not reference to the Virginia line. I think the Staff was put on as Moderate a Scale as was practicable, and early measures were taken to consolidate the thin Corps, and dismiss the Supernumerary Officers. Genl Morgan, as well as Darke & Mattews, under whom the Virga. line was formed, were good enough to act very confidentially with me and enclosed you will receive copies of communications between me & Genl Morgan, leading to early reductions of officers & Waggons, two of the most devouring sources of expence, & the most productive of impediment, that can possibly hang upon an Army. I have every reason to hope, from the sums furnished to Colo. Byrd, who has supplied transportation forage fuel & Straw to the Virga. line throughout the expedition, including forage fuel & straw to that of Maryland from, & back to, Fort Cumberland, that the moderation of our Staff arrangement will be apparent: I have the satisfaction to hear from all concerned that his supplies have been timely & ample.
Whether the Inspections & Musters of the Troops have been well attended to in the Virga. line, will appear by a view of the Returns. The inclosed letter from me to Major Pryor of the 12th. of October, will shew you that the various objects of his appointment were fully presented to him, and, from my knowledge of his Capacity & usual diligence, I am in hopes the purposes of his appointment have been well effected.
I have not felt that the observations and information which I now communicate were necessary to remove from your mind impressions to the disadvantage of the arrangements of the Virga. li⟨ne⟩ but it will not be unsatisfactory to you to receive them.
I am with the greatest regard & Esteem   Dr sir   Your Most Obt st

Ed Carrington
Alexander Hamilton EsqSecretary of the Ty.

